Title: To James Madison from Bolling Hall, 8 July 1813
From: Hall, Bolling
To: Madison, James


Sir
Washington 8th July 1813
It is with sincere regret that I address you in the language of complaint. But when I reflect on the Continued scenes of disaster and disgrace, which have attended Our arms, in the attempt to Conquor upper Canada—when I call to mind the surrender of Hull, the masacre at French Town, our loss at Queenston at Fort Meiggs and the recent surrender of two Genl a Colo and the loss of more than six hundred men, to remain silent, would be to Omit that duty which I owe to my Country and to you as its chief Magistrate. The expenditure of money, and our loss of men, Considering the strength of the enemy with whom we have to Contend, and the objects which we have attained by those vast sacrafices, is certainly without a parrellel, and must have arisen from the total incompatency of men in office, or from their traitorous Conduct—no Comment Can be necessary to prove that the best interest of the nation demands a corrective. It is a melencholy fact, that men are suffered to remain in office, and receive appointments in the army, who are unfriendly to the administration, and to the government, to the exclusion of the real friends of both, who Condemn the war as impolitic, unjust and wicked. They live on the bounty of the government; enrich themselves from the treasury, and shamefully abuse your confidence. The Secrets of your cabinet—the situation, movements, strength and orders of the army are communicated to the enemy—British spies, and traitors are suffered to remain ⟨a⟩mong us—the conduct of men in office should be scrutanized—our security imperiously demand a dismissal from office of those who are incompatent, and of those who are inimical to the measures of government; who by their oposition, aid the enemy, and scatter the seeds of discontent, faction and distrust among the people. Experience has already proven, that the oposition, are not to be conciliated by favor—they are lost to every principle of justice, and ungratefully turn the influence gaind by your favors against the Country. Sir from the causes above stated a general discontent prevails among your friends; and tho from a mistaken delacasy, their complaints do not reach your ear, I do believe it cannot be allayed without a prompt and radical change in those measures, which they view as the real Cause of our misfortunes and dishonor—the remedy is with you, and to you we look with anxious solicitude. If a corrective is not promptly applied, the liberty of your country to the preservation of which you have devoted your life, I fear is gone forever. If an apology is necessary for this address, let the situation of my Country, to which I am alone devoted, plead my excuse? With Sincere wishes for a restoration of your health, I am Sir with sentiments of high respect Yours &c.
B. Hall
PS This letter was written on the 8th I had almost shrunk from the responsability of sending it—but every moment produces stronger evidence of the necessity of laying the truth before you
BH
